Citation Nr: 0305195	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  97-03 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether the veteran is entitled to an effective date, 
prior to November 7, 1995, for a grant of service connection 
for anxiety disorder and depression based on clear and 
unmistakable error (CUE) in a November 6, 1985 RO rating 
decision.

2.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently rated as 30 percent disabling.

(The issue of entitlement to compensation benefits for loss 
of vision pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002) will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from October 1961 to 
August 1962 has been verified.  His DD Form 214 shows total 
active service of one year, four months and eight days.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.
Pertinent to this decision, the Board in August 1998 and July 
2001 remanded the issues of entitlement to disability 
compensation for loss of vision pursuant to the provisions of 
38 U.S.C.A. § 1151 and to an increased rating for IBS to the 
RO for further development.

The record shows that the Board remand in July 2001 asked the 
RO to consider separate ratings for hemorrhoids or non-
gastrointestinal symptoms linked to IBS.  This matter was not 
inextricably intertwined with the issue of an increased 
rating for IBS then on appeal.  See for example 38 C.F.R. 
§§ 4.113, 4.114.  However the RO did not complete a rating 
after the April 2002 VA gastrointestinal examination that 
responded to the pertinent questions posed in the Board 
remand.  On further review, the matter of separate ratings 
which, in essence, is a claim of secondary service connection 
is properly referred at this time to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran did not appeal the November 6, 1985 rating 
decision wherein the RO denied entitlement to service 
connection for anxiety disorder and depression.

2.  The RO received the veteran's formal application to 
reopen the claim of service connection for anxiety disorder 
and depression on December 7, 1995.

3.  The Board in July 2001 granted service connection for 
anxiety with depression and the RO assigned November 7, 1995 
as the effective date for service connection; there was an 
earlier pending claim for service connection in July 1995.

4.  The rating decision of November 6, 1985 did not contain 
any kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

5.  IBS is severe with manifestations of alternating diarrhea 
and constipation, and more or less continuous abdominal 
distress.


CONCLUSIONS OF LAW

1.  The November 6, 1985 rating decision wherein the RO 
denied service connection for anxiety disorder and depression 
did not constitute CUE.  38 U.S.C.A. §§ 355, 4005 (in effect 
in 1981); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 3.105, 4.104, 
19.109, 19.112, 19.113, 19.118, 19.153 (1985). 

2.  The criteria for an effective date for a grant of service 
connection for anxiety and depression retroactive to July 3, 
1995 have been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.155, 3.160, 3.400 (2002).

3.  The criteria for a disability rating in excess of 30 
percent for IBS have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.113, 4.114, Diagnostic Code 7319 (Effective 
prior and subsequent to July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Earlier Effective Date/CUE

The veteran's initial VA compensation claim in 1983 was for 
stomach, intestinal problems during military service.  The 
application referred to treatment during military service and 
at VA in 1982.  The RO asked him for evidence of disability 
since military service.  Lay statements from his spouse and 
his parents did not mention a psychiatric disorder but 
recalled that he had stomach problems.  A statement from a 
friend was nonspecific regarding the nature of the veteran's 
problems.  The summary of a VA hospitalization in 1983 showed 
the diagnoses of functional bowel syndrome among others.  
Therein, it was reported that he denied any previous 
psychiatric disorders or neurologic dysfunction.  He was 
discharged to be followed up in the general medical clinic.  
A VA examination in 1983 showed a diagnosis of IBS or 
functional bowel syndrome.

The service medical records showed an unremarkable 
examination in September 1961 for active duty.  There was an 
earlier military examination shown by a medical history in 
1958 that was pertinently unremarkable.  Clinical record 
entries in April 1962 reported psychophysiologic 
gastrointestinal disease, psychophysiologic bowel disease and 
possible ulcerative colitis.  Initially he reported he had 
seen a physician two years earlier and had had a negative 
upper gastrointestinal examination.  

In May 1962 after consultation, the diagnosis was question of 
colitis.  A gastroenterology consultant's report noted 
stomach discomfort three years earlier that recurred when he 
entered military service.  The separation medical examination 
in June 1962 showed a normal psychiatric evaluation.  The 
history of nervous trouble, depression and excessive worry 
was apparently explained as having no clinical significance.  


A history of stomach problems was explained as 
gastrointestinal disease of unknown etiology manifested by 
abdominal cramping and epigastric distress.  It was noted a 
work-up was in progress and that onset was approximately five 
months previously.  A clinical record entry dated earlier in 
June 1962 mentioned that completed evaluations were 
consistent with spastic colon.

The RO in February 1984 reviewed this evidence and granted 
service connection for irritable or functional bowel syndrome 
based on aggravation.  The rating was 10 percent under 
Diagnostic Codes 9502-7319.  In February 1984 he was notified 
of service connection having been granted for a "neurotic 
stomach disorder" and the initial rating.  

A representative's memorandum in February 1985 sought a 
rating increase and mentioned the veteran's symptoms and 
recent VA treatment.  The RO obtained a record dated in 
January 1985.  The assessment it showed was functional bowel, 
multiple somatic complaints, and question of atypical 
depression.

The RO received information showing the veteran was admitted 
to a VA hospital in April 1985 with the admission diagnosis 
of anxiety reaction.  An abbreviated medical record dated 
earlier in April showed a one-day admission and referral to 
the day hospital.  Final diagnoses were functional bowel 
disease, pruritus and atypical anxiety disorder.  A physical 
examination report from April 1985 with the abbreviated 
record did not mention a bowel syndrome or psychiatric 
disorder. 

The record shows that the RO rating decision in June 1985 
continued the current disability evaluation.  The notice 
letter advised him of the continuation of the 10 percent 
rating for "bowel syndrome".  The representative's 
memorandum of June 19, 1985 asked the RO to obtain a VA 
physician's summary for use in a claim for increase in the 
veteran's "service-connected nervous disorder".

The RO obtained VA records that included a March 1985 
psychological evaluation for a vocational training program.  
The interviewer noted that his physical complaints, 
functional bowel syndrome, arthritis and itching described 
earlier in the report, undoubtedly had a psychological 
component.  The clinician felt that examining the 
contribution his psychological problems made to his physical 
complaints would be another important avenue to consider in a 
psychotherapy program.  

An interim summary dated in June 1985 that a VA physician 
prepared contained impressions of major depression with 
somatization, low self-esteem and anxiety, psychological 
factors affecting physical health and atypical anxiety 
disorder.  The report noted that it seemed his symptoms had 
worsened over the past two to three years to the point he was 
severely limited in socialization and occupationally.  
There were other therapy reports from July 1985 that the RO 
considered in an August 1985 rating decision wherein it 
denied an increased evaluation for irritable or functional 
bowel.  The RO noted that he had "plenty of psychiatric 
symptomatology" and that there was a psychiatric element on 
functional bowel.  It was stated that he was service 
connected for a bowel dysfunction, not for his entire range 
of psychiatric symptomatology".  The notice in August 1985 
advised him that no change was warranted in the rating of 
"bowel dysfunction". 

The RO received a medical report dated in April 1985, 
apparently prepared by the VA physician who issued the June 
1985 interim summary, that noted diagnoses of functional 
bowel syndrome, pruritus and atypical anxiety disorder for 
the veteran.  The report contained a statement that diarrhea, 
cramping and extreme fatigue had no physical explanation so 
this had a psychological origin.  The report noted he had 
lots of anxiety and was unable to be around people.  It was 
also reported that his symptoms had been intermittent in the 
last two or three years.

The veteran provided a letter dated in September 1985 wherein 
he reported having stomach cramps, diarrhea and acne during 
military service and had started having itching several years 
ago.  He mentioned psychiatric examinations and day hospital 
visits.  

The RO issued a rating decision on November 6, 1985, wherein 
it denied service connection for major depression with 
somatization and atypical anxiety disorder.  The rating board 
found that he was not service-connected for any psychiatric 
disorder not having a direct effect on his digestive system.  
It was noted that his service medical records were entirely 
negative with respect to a psychiatric disorder, and that VA 
records showed the above mentioned diagnoses were given.  The 
notice issued in December 1985 contained essentially the 
explanation contained in the rating decision narrative.  

The representative in April 1986 sought an increased rating 
for the psychophysiologic disorder.  The representative 
stated that VA clinicians felt the psychophysiologic disorder 
was the primary cause of the veteran's current distress.  

The RO obtained an interim summary report of August 1986 that 
a VA physician had prepared.  The physician identified the 
veteran's diagnoses as major depression, atypical anxiety 
disorder and psychological factors affecting physical 
condition.  It was the clinician's opinion that the veteran 
was the victim of profound emotional depravity during 
childhood, that he apparently experienced no major problems 
during his time in the military and that his "problems have 
shown a steady decline since that time".  The physician 
found that the number and severity of his physical complaints 
had steadily increased.  It was the physician's opinion that 
the veteran's physical complaints were predominantly 
functional in nature, being precipitated by his 
psychiatric/emotional condition compounded by a lack of 
awareness of his feelings.  It was felt that the degree of 
psychiatric impairment was major and that he should be 
seriously considered for service connection on the basis of 
psychiatric impairment.

The RO reviewed this report when it issued an August 1986 
rating decision wherein it denied service connection for a 
psychiatric disorder.  The RO noted he was not service-
connected for major depression with somatization and anxiety, 
and that the report did not provide a basis for service 
connection.  The September 1986 notice reflected the RO's 
explanation for denying service connection.  

The RO obtained a scheduled review examination for functional 
bowel syndrome late in 1986.  The examiner noted that the 
veteran was also being treated for psychiatric problems and 
stated that there had obviously been an attempt to render his 
functional bowel with his psychiatric disability.  The report 
noted the veteran had letters regarding a correlation between 
the disorders.  The diagnosis was chronic functional bowel 
syndrome.  He received notice of the January 1987 rating 
decision wherein the RO continued the 10 percent rating.  

The RO construed his claim filed late in 1987 as one for 
nonservice-connected disability pension and a rating increase 
for the bowel disorder.  The VA records received contained a 
February 1986 entry from a physician who felt that the 
diagnosis of functional bowel syndrome should be replaced 
with atypical anxiety disorder as the symptoms of this 
disorder were episodic diarrhea, fatigue and other somatic 
complaints.  The RO denied a rating increase and entitlement 
to pension in June 1988 and issued notice.  As a result of 
his subsequent correspondence, other VA medical records and a 
private physician's statement, the RO in August 1989 
increased the rating for irritable or functional bowel 
syndrome to 30 percent under Diagnostic Code 7319.  

The veteran filed a claim for "psychoneurological disorder" 
in March 1994 that he asserted had begun during military 
service.  The RO sent him a letter advising him of the prior 
denial of service connection in November 1985 and the 
requirement of new and material evidence.  Contemporaneous VA 
clinical records were received.  The RO issued a rating 
decision in August 1994 wherein it declined to reopen the 
claim.  Notice was issued in September 1994.  The next 
correspondence from the veteran was received on December 8, 
1995 wherein he sought service connection for anxiety as 
secondary to IBS.  

The RO received VA clinical records that had a September 1994 
evaluation.  This evaluation referred to depression and 
extensive counseling in the past, and that he had a contact 
in the event of a crisis.  It was noted he did not desire 
referral to the anxiety/depression clinic.  

An outpatient clinical record entry of July 3, 1995 noted he 
now complained of anhedonia and had a long history of 
depression treated with multiple antidepressants.  The 
assessment included major depression and he was started on 
medication.

The RO in 1996 denied the claim and the veteran's 
disagreement and appeal argued for secondary service 
connection noting medical opinion regarding the relationship 
between a psychiatric disorder and IBS.  The representative 
argued in June 1997 that the RO committed error in not 
changing the diagnosis of IBS to a psychiatric disorder with 
manifestations of IBS.  The veteran advanced this argument 
regarding the changed diagnosis in July 2000 and August 2000 
correspondence to the RO.  

A VA psychiatry examiner in 1999 stated the veteran had been 
treated since the 1980's and was well known to him.  The 
examiner opined that the current diagnoses of social phobia 
and panic disorder with agoraphobia would have been 
appropriate for the veteran 15 years ago.  The examiner 
stated he could see no difference in the veteran's 
presentation then and now, and contended that these anxiety 
disorders went back to the military and accompanied his lower 
gastrointestinal problems.  The examiner could not say which 
came first, and that it was not uncommon for symptoms of 
"irritable bowel syndrome" and anxiety to be found on the 
same person.  The examiner stated that it was impossible to 
state at this point which set of symptoms might have appeared 
first.  

The Board decision in July 2001 granted service connection 
for anxiety with depression upon finding that the disorder 
could not be satisfactorily dissociated from his military 
service.  The RO in November 2001 assigned a 70 percent 
evaluation from November 7, 1995 for generalized anxiety 
disorder, dysthymia, depressive disorder and panic disorder 
with agoraphobia.  

The disagreement with the effective date noted that medical 
examiners in 1986 stated that the anxiety disorder was 
directly related to IBS.  It was argued thereafter, in 
essence, that the favoring opinions were not rebutted by any 
medical opinion.  


Increased Rating for IBS

The RO granted service connection for irritable or functional 
bowel syndrome based on aggravation and an initial 10 percent 
rating under Diagnostic Codes 9502-7319 effective from 
September 1983.  In February 1984 the veteran was notified.  
The record shows that the RO granted an increased rating of 
30 percent under Diagnostic Code 7319 effective in August 
1988, and notified him the next month.  Subsequent claims for 
increase in 1990 were denied and he was issued notice.  The 
current claim for increase was filed in December 1995, 
wherein he asked that the RO obtain VA treatment records for 
the previous year.

The VA clinical records showed the veteran was seen as an 
outpatient for IBS in September 1994 asserting that he should 
have a higher rating since he was unable to work.  It was 
noted he had around 10 watery, mucus stools a day that were 
worse after meals but without bleeding in three weeks.  He 
had positive bowel sounds and negative stool for blood.  The 
assessment was unclear as to the diagnosis of irritable 
bowel.  He was seen monthly through 1995 for IBS and he had 
esophageal gastroduodenoscopy, abdominal scan and colonoscopy 
during this period that were reported as being normal.  His 
complaints were predominantly of multiple bowel movements and 
abdominal pain.  It was also suspected that he had a 
pancreatic basis for his current manifestations. 

The RO in January 1996 continued the 30 percent evaluation.  
The rating board noted the clinical records and that the 
current rating was maintained.  According to the rating 
board, the service-connected disability did not appear to be 
the cause of current gastrointestinal symptoms.  Subsequent 
correspondence from the veteran and his representative 
disputed the rating.  He provided a statement in December 
1998 that contained a list of gastrointestinal 
manifestations.  VA clinical records obtained pursuant to the 
Board remand in 1998 showed normal colonoscopy in 1998 and 
complaints of abdominal pain and diarrhea.  

The VA intestinal examination late in 1998 noted that VA had 
made a diagnosis of irritable bowel after military service.  
The veteran complained of daily bouts of crampy abdominal 
pain with five to six bowel movements a day and variation 
from constipation to loose and watery stools.  He reported 
the symptoms were worse since 1997.  The examiner referred to 
the various gastrointestinal studies.  The diagnosis was 
irritable colon.  A VA psychiatric examiner in February 1999 
noted that the veteran reported be had been given the 
diagnosis of ulcerative colitis when he was discharged from 
military service.  The examiner noted his irritable bowel 
disease problems dated back to the military and IBS was 
reported on Axis III of the multiaxial psychiatric diagnosis.  

On reexamination in June 2000, the examiner stated that the 
quite extensive record was reviewed.  The examiner related 
the findings from recent diagnostic studies and the veteran's 
complaints of considerable anal discomfort with bowel 
movements and pain persisting for several hours.  He reported 
variable frequency and consistency of bowel movements, 
frequent urgency and nausea and cramping abdominal pain.  The 
clinical assessment was functional irritable bowel syndrome.  
The examiner stated that the status of symptoms in the 
gastrointestinal studies was similar to those reported on the 
previous examination.  

The veteran supplemented the record with medical literature 
that discussed irritable colon and ulcerative colitis.  He 
described the manifestations including constant diarrhea, 
bowel movement distress and cramping in August 2000.  The 
representative then argued the bowel syndrome was serious and 
prevented normal employment.   

On a VA psychiatric examination in 2001 it was reported that 
the veteran had not worked since 1987 because he cared for 
his children and, according to the examiner, stated that he 
did not want to (work).  The examiner stated that his anxiety 
symptoms would not preclude working alone such as a janitor 
and that his IBS was intimately associated with his anxiety.  
The examiner noted he may not be working on account of poor 
vision and pain syndrome associated with fibromyalgia.  



The veteran wrote late in 2001 that his bowel syndrome had 
previously been felt to prevent work and that if blindness 
were his only disability he would most certainly be able to 
work.  The veteran stated early in 2002 that he received 
supplemental security income from the Social Security 
Administration (SSA) since he did not have the required years 
of earnings at the time and that his IBS prevented him from 
working.  In April 2002 the SSA reported that it was unable 
to locate the veteran's folder.  

The VA records contained a February 2002 clinical report 
noting that the veteran's disorders included IBS and chronic 
gastritis with iron deficiency.  The abdomen was soft, 
nontender and without masses or hepatomegaly, but it was 
positive for splenomegaly.  The assessment included chronic 
gastritis and iron deficiency anemia and also referred to a 
study showing such and duodenal ulcer.  

A VA gastrointestinal examiner in April 2002 reported the 
claims file was reviewed.  The examiner noted the present 
symptoms consisted of alternating diarrhea (five to six bowel 
movements a day), constipation and frequent melena with bowel 
movements, fluid leakage, frequent mucus or fat occurring 
with bowel movements and rectal bleeding that occurred 
primarily with the diarrhea.  The examiner noted a long 
history of aspirin intake for muscle and joint pains.  The 
examiner noted the findings from previous colonoscopy and 
recent upper gastrointestinal endoscopy.  After examination, 
the clinical assessment was chronic functional IBS with 
chronic symptoms as described.  The examiner noted that his 
splenomegaly and thrombocytopenia of unknown etiology 
definitely had some contribution to his unemployability. 

The record shows that in July 2002, the RO granted 
entitlement to individual unemployability rating (TDIU) from 
November 7, 1995 after considering additional written 
argument.  



Criteria

Earlier Effective Date/CUE

Initially, the Board notes that the November 1985 rating 
decision was not appealed, and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  A decision which constitutes 
a reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
in 1985.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  


In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a); in accord 38 C.F.R. 
§ 3.104(a) (1985).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1985).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1985).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991); in accord 
38 U.S.C.A. §§ 310, 353 in effect in 1985.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; in accord 
38 U.S.C.A. § 311 in effect in 1985.


Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 U.S.C. 354(b))

(e) Prisoners of war. Where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available. Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin. The circumstances attendant 
upon the individual veteran's confinement and the duration 
thereof will be associated with pertinent medical principles 
in determining whether disability 
manifested subsequent to service is etiologically related to 
the prisoner of war experience.  38 C.F.R. § 3.304 (1985).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306 
(1985).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 29 (§ 19.129).  38 C.F.R. § 19.192 (1985).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.117 (1985).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.129 
(1985).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.118 
(1985)

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.127 
(1985).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.114 (1985).

Under the applicable rating criteria, psychophysiologic 
reactions were evaluated under the general rating formula for 
psychoneurotic disorders. Note (1).  It is to be emphasized 
that vague complaints are not to be erected into a concept of 
psychophysiologic disorder.  A diagnosis of a 
psychophysiologic reaction must be established on specific 
distinctive findings characteristic of such disturbance and 
not merely by exclusion of organic disease.  If a diagnosis 
of psychophysiologic reaction is found by the rating board to 
be inadequately supported by findings, the report of 
examination will be returned.

Note (2).  When two diagnoses, one organic and the other 
psychological or psychophysiologic or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage rating 
evaluation will be assigned under the appropriate diagnostic 
code determined by the rating board to represent the major 
degree of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition 
will be rated under the new diagnosis.  38 C.F.R. § 4.132, 
Code 9502; in effect on November 6, 1985.

Under the rating criteria in effect prior to February 3, 
1988, a 0 percent rating was assigned for anxiety reaction 
where there were neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  
A 10 percent evaluation for anxiety reaction was assigned 
with less than the criteria for the 30 percent evaluation, 
with emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400; effective on November 6, 1985.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  

The objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130, in effect on November 6, 1985. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (CAVC) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons for bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  The 
Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c).


Increased Rating for IBS

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  38 C.F.R. § 4.126(d), effective 
November 7, 1996.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. 

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title ``Diseases of 
the Digestive System,'' do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
Sec. 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The maximum rating is 30 percent for severe irritable colon 
syndrome manifested by diarrhea with more or less severe 
abdominal distress.  Diagnostic Code 7319. 

Gastritis, hypertrophic (identified by gastroscope): Chronic; 
with severe hemorrhages, or large ulcerated or eroded areas 
shall be rated 60 percent.  Chronic; with multiple small 
eroded or ulcerated areas, and symptoms shall be rated 30 
percent.  Chronic; with small nodular lesions, and symptoms 
shall be rated 10 percent.  Diagnostic Code 7307.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  VA has issued final regulations to 
implement the VCAA now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a) (2002).  According to Congress 
it was intended that the VCAA will apply to pending claims.  
Further, the VA General Counsel has determined that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment.  38 U.S.C.A. § 7104(c); see also Janssen v. 
Principi, 15 Vet. App. 370, 375 (2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  The Board observes that the 
appellant has not indicated at any stage in this appeal that 
relevant evidence brought to the attention of the RO or the 
Board was not requested or accounted for.  In implementing 
the VCAA, VA provided in section 3.159(c)(1) that it will 
make reasonable efforts to help a claimant obtain relevant 
records from non-Federal-agency sources and relevant records 
in the custody of a Federal agency or department.  

This record contains medical records that are relevant to the 
current appeal.  The appellant did cooperate in completing 
development.  There appears to be no basis for further delay 
since the record is supplemented with probative 
contemporaneous evidence that shows VA and the appellant met 
the obligation to assist with regard to development of the 
record.  For example, the SSA reported that no record for the 
veteran had been located after many attempts proved 
unsuccessful in locating records.  Thus, there is no reason 
to remand again, as the record presumably no longer exists.

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes 
contemporaneous VA examination to evaluate IBS, other VA 
medical records that collectively address the questions of 
importance in the disability determination.  Therefore, the 
Board believes there is no necessity for another medical 
examination or opinion or a need to obtain more recent VA 
outpatient reports.  The record now before the Board is 
sufficient to decide the claim since it contains a recent 
comprehensive evaluation of IBS that addressed the concerns 
expressed in the remand and other contemporaneous records 
which the veteran identified.  


As for an earlier effective date on a basis other than CUE, 
the Board observes that a complete record of VA medical 
treatment exists as the complete clinical record was provided 
to the Board.  

Although this serves to advance the claim for compensation 
under 38 U.S.C.A. § 1151, a deferred issue, it is a complete 
record of his medical treatment and a s noted below does 
contain information that supports an earlier effective date.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the appeal.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim and did submit evidence 
for consideration.  

He was advised of the VCAA through a letter issued in August 
2001 that essentially informed him of the relevant provisions 
of the law and the responsibilities of the parties to provide 
evidence and for VA assistance to obtain relevant evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

According to the CAVC, the VCAA is not an excuse to remand 
all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) holding a remand under the VCAA is not required 
where an appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and no 
additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's impairment.  The 
RO conscientiously developed the record to address the 
concerns mentioned in the written argument and Board remand.  
Further, a more recent comprehensive evaluation of IBS since 
the latest VA examination has not been reported.  Nor is 
outstanding evidence mentioned, but not accounted for, that 
is crucial to the rating increase determination or the 
effective date determination on a basis other than CUE.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The VCAA is not applicable to 
claims grounded in CUE, which is the theory the veteran 
advances to obtain an earlier effective date for service 
connection.  See Livesay, supra.
 

Earlier Effective Date/CUE

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  The Board notes that the 
review is limited to evidence of record at the time of the 
challenged RO decision as applied to the then-extant 
provisions of law.  

In essence, the appellant argues that the RO in November 1985 
committed CUE when it failed to grant service connection for 
anxiety with depression.  The RO has addressed this decision 
from the standpoint of CUE and also considered an earlier 
effective date based upon the claim received late in 1985.  
The veteran was issued a statement of the case on CUE that 
was limited to this rating decision.  Earlier, in April 2002, 
he was issued another statement of the case that addressed 
the effective date determination on a basis other than CUE.  

Initially, the Board believes it is important to recognize 
what constitutes CUE and what does not.  CUE is a very 
specific and rare kind of error of fact or of law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

There is no argument that the veteran did not receive notice 
of the determination and appeal rights as provided in the 
regulations in effect at that time.  He was issued a letter 
in December 1985 and an enclosure regarding appeal rights 
that provided the essential elements of notice as 
contemplated in the regulations then in effect.  A notice of 
disagreement was necessary to begin the appeal process.  That 
element not having been completed, the 1985 decision became 
final.  

There were no formal "reasons and bases" requirement placed 
on the RO at the initial notice stage or elsewhere in the 
extant regulatory framework but the letter he received did 
include a detailed statement of the reasoning relied on to 
deny service connection.  

The Board finds that the record does not disclose any basis 
for rendering the 1985 decision nonfinal in the absence of 
CUE on account of grave procedural error, or to apply the 
doctrine of equitable tolling.  There are currently two 
statutorily authorized means to obtain reevaluation of a 
final VA benefit decision through CUE or submission of new 
and material evidence.  

The Board observes that a nonstatutory means to obtain review 
of a previously denied claim previously existed through case 
law that held, in cases of "grave procedural error," RO or 
Board decisions are not final for purposes of direct appeal.  
See Simmons v. West, 14 Vet. App. 84, 91 (2000); Tetro v. 
Gober, 14 Vet. App. 100 (2000).  These cases relied on the 
holding of the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed.Cir. 1999).  However, the Hayre case has been 
recently overruled.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Dec. 20, 2002) (en banc).  Thus, that basis for vitiating 
finality no longer exists.  Nor does the Board need to 
discuss equitable tolling which is another potential means of 
obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.

The correct facts of record as they were known at the time of 
the RO's November 1985 decision revealed that during active 
duty the veteran manifested psychophysiologic 
gastrointestinal symptoms and that he was awarded service 
connection based on aggravation when he eventually filed a 
claim many years later. 

The information obtained with the original compensation claim 
consisted of service medical records and VA medical records 
including a contemporaneous examination.  The RO reviewed 
this evidence when it granted service connection for 
irritable or functional bowel syndrome in early 1984 under 
Diagnostic Codes 9502-7319. 

Thereafter the RO obtained VA medical records that the 
representative referred to in a February 1985 memorandum that 
mentioned a question of atypical depression and atypical 
anxiety disorder.  After receiving a June 1985 memorandum the 
RO obtained additional VA medical records that included 
various references to psychiatric symptomatology of recent 
years.  

The rationale for the November 6, 1985 RO decision has been 
reported previously.  Clearly, the decision was supported by 
and consistent with the evidence then of record.  The 
comprehensive history obtained in service was reviewed by the 
RO and supplemented with a contemporaneous interview and 
examination of the veteran.  There was no current diagnosis 
of anxiety disorder or depression linked to service and the 
rating board observed some symptoms could be expected in view 
of the diagnosis for service-connected disability.  

In addition, the RO rating board could attach particular 
significance to the rating schedule which required a 
familiarity with the 1968 edition the Diagnostic and 
Statistical Manual of Mental Disorders, Second Edition (DSM 
II), American Psychiatric Association (1968) which VA had 
adopted at the time.  See 38 C.F.R. § 4.125 (1985).  

Therein, in discussing psychophysiologic disorders (physical 
disorders of presumably psychogenic origin) it was noted that 
the diagnosis applied to specific types of gastrointestinal 
disorders including irritable colon in which emotional 
factors played a causative role.  The DSM also instructed 
that if there were additional psychiatric disorder it should 
be diagnosed separately whether or not it was presumed to 
contribute to the physical disorder.  DSM II at 46.  

Therefore, the RO could have reasonably concluded there was 
no basis to compel service connection in view of the medical 
evidence in service, the record of treatment after service, 
and the reports on the VA evaluations.  Thus, the RO 
presumably based this conclusion against service connection 
for major depression with somatization and atypical anxiety 
disorder on a review of the entire record of disability which 
the veteran, through his representative had mentioned.  

The Board finds that the record did not provide undebatable 
evidence that the psychiatric disorder identified was linked 
to military service and the rating material that the RO was 
to have been familiar with did not compel that conclusion.  
CUE requires a high standard of proof and the record did not 
compel a favorable determination without establishing the 
major depression and atypical anxiety were undebatably linked 
to the psychophysiologic gastrointestinal disability.  The 
Board is unable to conclude that the record was undebatable 
on this point.

Clearly, the applicable law and regulations extant at the 
time of the 1985 RO decision were correctly applied and it 
has not otherwise been shown.  The facts as they were known 
at the time were correct and it has not been shown otherwise.  
The RO considered all pertinent documentary evidence and it 
does not appear that a relevant document was overlooked, or 
that such evidence was brought to the RO's attention but not 
obtained.   

In summary, the facts as they were known to the RO in 
November 1985 lack evidence of an error such that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

Further, the Board must advise the appellant that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  Overall, the Board finds that the 
criteria for CUE existing in the prior final RO decision of 
November 6, 1985 have not been met.  



Therefore, the Board must find that the rating decision at 
issue was in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled service 
connection as claimed.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
See also Baldwin v. West, 13 Vet. App. 1 (1999). 

However, the Board feels it is obligated to review the 
effective date on a basis other than CUE.  The Board observes 
that the veteran's formal application to reopen this claim in 
December 1995.  The RO in implementing the Board decision 
assigned an effective date in November 1995 which appears to 
have been an error in the veteran's favor, albeit a minor 
one.  

In any event the record shows that on July 3, 1995 he was 
evaluated for his psychiatric complaints and this may 
reasonably be interpreted as an informal claim in light of 
subsequent events.  Since a formal claim was filed within a 
year of the July 1995 evaluation, it serves to establish the 
earlier date as the date of claim based on a pending informal 
claim.  

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The pertinent determination is 
when the application was received, and an informal claim does 
appear from the record to establish a pending claim from July 
3, 1995.  

The Board must observe that the veteran need not specify with 
precision all bases of entitlement.  Consequently, the record 
does allow for an earlier effective date for service 
connection in this case.  The pertinent communications read 
together would seem to satisfy 38 C.F.R. §§ 3.155 and 3.160, 
and establish an informal claim in July 1995. 




IBS

At the outset, it is well that the Board note the criteria 
for rating disorders of the gastrointestinal system were 
revised effective July 2, 2001.  However, the criteria 
applied to rate the veteran's IBS under diagnostic code 7319 
were not revised.  

Under 38 C.F.R. §§ 4.113 and 4.114, coexisting abdominal 
conditions that produce a common disability picture require a 
single evaluation that reflects the predominant disability 
picture.  This scheme is not applicable here in light of the 
recent VA medical examination.  Although Diagnostic Code 7307 
was discussed the veteran is not service connected for 
another gastrointestinal disorder and it would be 
inappropriate to consider such manifestations unless he was 
entitled to disability compensation for them.  38 C.F.R. 
§ 4.14.  In any event that would not affect the rating of 
IBS, which is the issue at hand. The rating scheme selected 
seems to be appropriate in light of the medical evidence.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 628-29 (1992).

Under Diagnostic Code 7319 a 30% rating may be assigned for 
generally continuous distress, which the record clearly 
shows.  The 30 percent rating is the highest schedular 
evaluation for IBS.  Thus, he does demonstrate the collective 
elements required for a 30 percent rating solely on the basis 
of IBS.  

The Board notes that the veteran appears to have ongoing 
abdominal pain complaints, and that he is medically managed.  
The examiners have described his symptoms and his 
presentation which have supported the IBS diagnosis.  A 30 
rating contemplates symptoms that produce a complex of 
manifestations more nearly approximating constant or 
generally present discomfort.  

In this case, the Board can find no basis for a rating higher 
than 30 percent as provided for under section 4.114.  The 
level of IBS symptoms meets the 30 percent criteria.  The 
Board has noted that he currently does not meet criteria for 
elevation as provided for under section 4.114.  

Thus, with the maximum schedular evaluation being assigned 
for IBS, the Board must find that the evidence preponderates 
against the claim for increase on a schedular basis.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  See also 
Solomon v. Brown, 6 Vet. App. 396, 402-03 (1994). 

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for IBS.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the CAVC clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  Thus there is no prejudice by a ruling 
on 
this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  



The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  

Since the veteran receives the maximum schedular evaluation 
the Board noted he cannot receive a higher rating without the 
extraschedular mandate.  See Dinsay v. Brown, 9 Vet. App. 79, 
85 (1996).

The Board does not find the veteran's disability picture 
regarding the IBS to be unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the disability not 
been shown to markedly interfere with employment, or to have 
required frequent inpatient care.  Further, the veteran has 
received a TDIU rating which covers the period during which 
he asserted his symptoms had increased.  Having reviewed the 
record with the extraschedular mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

The rating decision of November 6, 1985 wherein the RO denied 
service connection for anxiety disorder and depression, did 
not constitute CUE, the appeal is denied to this extent.

An earlier effective date of July 3, 1995 for service 
connection for anxiety with depression is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 30 percent for IBS 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

